 

 

 

Case: 3:16-cv-50074 Document #: 184 Filed: 11/21/19 Page 1 of 2 PagelD #:846
ey

tp: OF Ae ot iG soot M-I8-1G
/
- Chek oF The Ss. 2 cferedt Cour

From? IR, Decry! Fleming
Subectt felecse dde < Cell Hone number

; my Releese Dees |l-Ab-17 < Cell Phone anber
ee 7732 AG0-00L8

 
We ime Himes, MYLdYG

aw,
We,

Dike Lefnok'S E109

Baro Swallow

0 471¢e O F | _
C/erk of The UL, S. DSteret Coult
Un ‘t ed Stafes Cou ( f Hou S¢€

Rock ford, xusiaars Gilo |

ebGaybaesona DAL ADD boda Apel gM fgets lia]

ge 2 of easel #:847

©
Oo
o
a
—.
oi
& ,
4
a
&

 
